Title: To John Adams from Paul R. Randall, 4 May 1786
From: Randall, Paul R.
To: Adams, John


     
      Madrid May 4th: 1786.
     
     I should have addressed your Excellency long e’er this, since my Arrival from Algiers—but being in Expectation of bringing on Mr: Lamb’s Letters—was entirely without Suspicion of the many Impediments which retarded my Progress thus far. Mr Lamb must undoubtedly have given your Excellencies the Reasons of sending me from thence—and however repugnant to my Inclinations, I must be necessitated to submit to his express Desire—as he might otherwise have left it in a spanish Brigantine—and have given me the Charge of his Vessel to convey me to Marseilles. I therefore prefered the Alternative of attending the Count D’Expilly’s Secretary in Hopes of obtaining a Release from Quarantine with himself—but by an

unfortunate Concurrence of Circumstances I was detained twenty two Days—and obliged to go from Alicant where the Vessel was arrived— to Carthagena whither she was sent to perform her Quarantine.— I endeavored to reach Madrid with all possible Dispatch after my Discharge.— Here I find that Mr Lamb is returned to Alicant with Intention of coming to Madrid immediately:— The Information therefore that I might have conveyed of the Situation of Affairs upon my leaving Algiers must be rendered of very little Consequence by the Lapse of Time—and such Change as has made his Withdrawal necessary—which most unquestionably your Excellencies must be advised of.
     In this I am allowed to judge—as Mr Lamb had given me no Instructions of what Information I should be the Bearer of on his Part—
     I think myself bound—and by the Opinion of Mr Carmichael am determined to await the Arrival of Mr Lamb & be governed by future Instructions & Circumstances.
     What Observations I have been enabled to make in my shor Stay there shall be transmitted to your Excellencies by the first safe Occasion being in Hopes a Courier will set out shortly which must arrive before I can travel to London—altho’ I have disencumbered myself from my Baggage. Mr Carmichael was acquainted as soon as I could possibly write with every Thing I could be possessed of respecting Algiers—however I sh[all be] as particular as my Memory will serve—
     In this and on all other Occasions I am entirely devoted to the Service of my Country—and am most particularly / Your Excellency’s / Obt hum sert.
     
      P R Randall
     
    